Name: Political and Security Committee Decision (CFSP) 2016/396 of 15 March 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision (CFSP) 2015/173 (EUTM Somalia/1/2016)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  defence;  cooperation policy;  European construction
 Date Published: 2016-03-18

 18.3.2016 EN Official Journal of the European Union L 73/99 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/396 of 15 March 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision (CFSP) 2015/173 (EUTM Somalia/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Decision 2010/96/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Somalia, including decisions on the appointment of the EU Mission Commander. (2) On 3 February 2015, the PSC adopted Decision (CFSP) 2015/173 (2) appointing Brigadier General Antonio MAGGI as EU Mission Commander for EUTM Somalia. (3) On 9 February 2016, Italy proposed the appointment of Brigadier General Maurizio MORENA as the new EU Mission Commander for EUTM Somalia to succeed Brigadier General Antonio MAGGI. (4) On 24 February 2016, the EU Military Committee recommended that the PSC appoint Brigadier General Maurizio MORENA as EU Mission Commander for EUTM Somalia to succeed Brigadier General Antonio MAGGI from 21 March 2016. (5) Decision (CFSP) 2015/173 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Maurizio MORENA is hereby appointed as EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) from 21 March 2016. Article 2 Decision (CFSP) 2015/173 is repealed. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 15 March 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 44, 19.2.2010, p. 16. (2) Political and Security Committee Decision (CFSP) 2015/173 of 3 February 2015 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision EUTM Somalia/1/2013 (EUTM Somalia/1/2015) (OJ L 29, 5.2.2015, p. 14).